Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communication received 1/28/2021. Claims 1-20 are pending.

Priority
The instant application is a continuation of 16/944929, now US Patent 10970419, filed 7/31/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/23/2021, 8/13/2021 and 4/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Note about “machine-storage medium”
The original specification disclose:
 [0079] As used herein, the terms "machine-storage medium," "device- storage medium," and "computer-storage medium" mean the same thing and may be used interchangeably in this disclosure. The terms refer to a single or multiple storage devices and/or media (e.g., a centralized or distributed database, and/or associated caches and servers) that store executable instructions and/or data... The terms "machine-storage media," "computer-storage media," and "device-storage media" specifically exclude carrier waves, modulated data signals, and other such media, at least some of which are covered under the term "signal medium" discussed below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US patent 10970419, hereinafter ‘419.. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are being anticipated by claims in ‘419 as follows:
Claims 1-3, 8-10, 14-16 are anticipated by claim 8 of ‘419.
Claims 4, 11, 17 are anticipated by claim 1 of ‘419.
Claims 5, 12, 18 are anticipated by claims 2-3 of ‘419.
Claims 6, 13, 19 are anticipated by claims 4-5 of ‘419.
Claims 7, 20 are anticipated by claim 6 of ‘419.
Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US patent 11263210, hereinafter ‘210.. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are being anticipated by claims in ‘210 as follows:
Claims 1-3, 8-10, 14-16 are anticipated by claim 8 of ‘210.
Claims 4, 11, 17 are anticipated by claim 1 of ‘210.
Claims 5, 12, 18 are anticipated by claims 2-3 of ‘210.
Claims 6, 13, 19 are anticipated by claims 4-5 of ‘210.
Claims 7, 20 are anticipated by claim 6 of ‘210.

Allowable Subject Matter
Claims 1-20 are allowable, pending filing of a Terminal Disclaimer regarding US patents no. 10970419 and 11263210.
Here is the reason for allowance:
The closest prior art of the record, Wardman (US 20170026343 cited in 3-23-2021 IDS) discloses 
A method comprising: providing a first party data in a first account in a network-based data system; providing a second party data in a second account in the network- based data system ; executing, by a processor, a secure function using the first party data to generate a first result, and anonymizing identification information in the first party data ([0038] account information such as account identifiers anonymized using security manager modules 150A-B in client devices A, B); sharing the secure function with the second account; executing the secure function using the second party data to generate a second result (Fig. 1, [0047] client devices have the same Security manager module 150, used to anonymize user account information ); generating a cross reference table with the first and second results, the cross reference table providing anonymized matches of the first and second results ([0041][0045] first, second organizations send anonymized account information to server, for cross reference, [0046][0049] compare anonymized data to find matches between accounts); 
Wardman does not explicitly teach generate a first result, including creating links to the first party data, and restricting the second account from accessing the first party data. 

In an analogous art, Kwon et al (US 20200244626, cited in 3-23-2021 IDS) discloses anonymizing personal information on an identification card ([0039][0041]); Kwon et al discloses generate a first result ([0041]), including creating links to the first party data ([0095]), and restricting the second account from accessing the first party data ([0099: restrict the second device from accessing first user original content when authentication fails or [100] when period of provision of original content expires). It would have been obvious to a skilled artisan before the invention was filed to create links to the first party data and restrict the second party from accessing the first party data because it would enhance protection of the first party’s data, limiting exposure of the data.

Wardman in view of Kwon et al., or any other prior art of the record, discloses 
receiving a query request related to the first and second party data; based on the cross reference table and the first party data, executing a first portion of the query request to generate results of the first portion of the query request; sharing a secure query request and the results of the first portion of the query request with the second account, the secure query request including instructions to execute a second portion of the query request; and receiving final results of the query request from the second account,
as recited in claim 1 and substantially in claims 8 and 14. Therefore claims 1, 8 and 14 along with their respective dependent claims are found allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Perkins et al 20180218173 disclose sharing transaction data across different organizations while preserving data privacy and anonymizing the source organization. Organizations can enter into an agreement to share transaction data with each other through a trusted data sharing system. The organizations can input user records that include primary and secondary explicit user identifiers into the data sharing system. The data sharing system can correlate explicit user identifiers of a user across organizations via an internal identifier without exposing explicit user identifiers. 
Woessner et al 20210026986 A multi-country data pipeline keeps all of the PII received from a user that is in a first country in the first country. The data pipeline allows the non-personal data received from the user to be transmitted and analyzed in a second country. The method further allows the results of the analysis in the second country to be transmitted back to the first country where the PII is added to the results of the analysis. The data pipeline allows the results of the analysis in the second country to be used to take a desired action for the user in the first country, all while the PII of the user never leaves the first country.
Trepetin et al 10936744 disclose a system and method of querying an anonymized database without the need to decrypt queried data,; the database is anonymized such that it may be queried efficiently while still retaining the ability to not decrypt requested data.
Eberlein et al  20220012361 disclose obtaining data from users feedback data in a consistent and predictable way that guarantees anonymity for users providing feedback (i.e., anonymity for the sources of the data). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        9/10/2022